DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/128410.
     The WO 2011/128410 documents discloses D1 discloses in the abstract
An engine with predictive control for a vehicle (claim 1) comprising at least one physical parameter capable of being
controlled by a controller (figure 1, part SE, and claim 1, )
according to predicted characteristic data of the current path of the vehicle (claim 1) based on data provided by at least one sensor of the vehicle engine (figure 1, connection
between parts SE, EM and VM, page 16, paragraph 29 - page 17, paragraph 27). For the features of claims 4 and 14; see WO 2011/128410: page 19, paragraphs 30-35, page 15, paragraphs 15-35.

Abstract: For the purpose of drive control for a hybrid vehicle, a journey route (FR1, FR2) to be taken which lies ahead is calculated between a current geographical starting position (AP) for the hybrid vehicle (FZ) and a geographical destination position
(ZP) which is to be reached by the hybrid vehicle (FZ). Information relating to road and traffic situation is ascertained for the
journey route (FR1, FR2) to be taken which lies ahead. On the basis of this information, a route segment (S1, S2,..., S8) which lies
immediately ahead is determined from the journey route (FR1, FR2) to be taken which lies ahead. Information relating to driver,
vehicle, road and/or traffic situation is ascertained for this current ascertained route segment (S1, S2,..., 88) which lies immediately ahead.
 On the basis of this information, the internal combustion engine (VM) and the electric motor (EM) are controlled when
travelling on this route segment (S1, S2, ..., S8).


    PNG
    media_image1.png
    812
    688
    media_image1.png
    Greyscale

 The same reasoning applies, mutatis mutandis, to the subject matter of the corresponding independent claims 3, 6 and 15.

WO 2011/128410 further discloses
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 2, 5 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/128410.
     Claims 2, 5 and 7-13 define minor structural changes to the engine, controller and method which are old and well known in the art. The subject matter of these claims is considered obvious to one having ordinary skill in the art at the time the invention was filed as adjusting the airgap in an electric motor is old and well known in the art.
                                                                                 PTO-892
     The references cited on the PTO-892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD M CAMBY/Primary Examiner, Art Unit 3661